Case 9:18-cv-80176-BB Document 500-13 Entered on FLSD Docket 05/09/2020 Page 1 of 9
Case 9:18-cv-80176-BB Document 500-13 Entered on FLSD Docket 05/09/2020 Page 2 of 9
Case 9:18-cv-80176-BB Document 500-13 Entered on FLSD Docket 05/09/2020 Page 3 of 9
Case 9:18-cv-80176-BB Document 500-13 Entered on FLSD Docket 05/09/2020 Page 4 of 9
Case 9:18-cv-80176-BB Document 500-13 Entered on FLSD Docket 05/09/2020 Page 5 of 9




                                                                        Witness: Robert A. Leonard, Ph.D.
                                                                                     4/24/20
                                                                        Court Reporter: Julia Y. Alfonso, RPR, FPR
Case 9:18-cv-80176-BB Document 500-13 Entered on FLSD Docket 05/09/2020 Page 6 of 9
Case 9:18-cv-80176-BB Document 500-13 Entered on FLSD Docket 05/09/2020 Page 7 of 9
Case 9:18-cv-80176-BB Document 500-13 Entered on FLSD Docket 05/09/2020 Page 8 of 9
Case 9:18-cv-80176-BB Document 500-13 Entered on FLSD Docket 05/09/2020 Page 9 of 9
